Citation Nr: 1001704	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  99-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbarization, first sacral segment, with back injury, 
currently rated as 20 percent disabling.

2.  Entitlement to assignment of a higher initial disability 
rating for scaphoid fracture, right wrist, currently rated as 
noncompensable.

3.  Entitlement to service connection for a hearing loss 
disability, to include as secondary to a cervical spine 
disability.

4.  Entitlement to service connection for a disability 
manifested by nerve damage to the back and the left side.

5.  Entitlement to service connection for a gouty arthritis 
disability.

6.  Entitlement to service connection for a bilateral 
shoulder disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
segmental dysfunction, cervical spine.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


INTRODUCTION

The Veteran had active duty service from June 1967 to June 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from multiple rating determinations of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  All of the issues currently on appeal were previously 
before the Board, most recently in July 2008 when they were 
all remanded for additional development.  The issues of 
entitlement to service connection (not including the petition 
to reopen a previously denied claim of entitlement to service 
connection for a cervical spine disability) have each been 
before the United States Court of Appeals for Veterans Claims 
(hereinafter, 'the Court') and were remanded to the Board in 
a September 2007 Court memorandum decision.

The complete details of the complex procedural history giving 
rise to each of these issues was discussed in the 
introduction to the Board's July 2008 remand.

The Court recently held that a request for a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised 
by the record, is not a separate 'claim' for benefits, but 
rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable 
due to a disability for which an increased rating is sought, 
then part and parcel with the increased rating claim is the 
issue of whether a TDIU is warranted as a result of that 
disability.  Id.

The Board has considered whether the claimant or the evidence 
of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is currently sought in this appeal.  In the 
present case, the Board finds no such question is raised as 
part of this appeal.  The Veteran has not clearly contended 
that he is unemployable due specifically to his back or wrist 
disabilities.  No evidence of record otherwise suggests that 
the Veteran's service-connected disabilities on appeal render 
him unemployable; this includes a February 2009 VA 
examination report that discusses the limitations the Veteran 
experiences from the disabilities.  Therefore, the Board 
finds that this current appeal does not include an issue of 
entitlement to TDIU.


FINDINGS OF FACT

1.  The Veteran's service-connected service-connected 
lumbarization, first sacral segment, with back injury is not 
manifested by severe limitation of motion; not manifested by 
severe intervertebral disc syndrome; not manifested by severe 
lumbosacral strain; not manifested by forward flexion limited 
to 30 degrees or less; not manifested by ankylosis; and not 
manifested by incapacitating episodes of intervertebral disc 
disease with duration of at least four weeks over a 12 month 
period.

2.  The Veteran's scaphoid fracture, right wrist, is not 
manifested by dorsiflexion that is limited to less than 15 
degrees, nor by palmar flexion limited in line with the 
forearm, nor by ankylosis.

3.  The Veteran's current hearing loss was not caused or 
aggravated by the Veteran's active duty service nor by any 
service-connected disability.

4.  Any current disability manifested by nerve damage to the 
back and the left side was not manifested during active duty 
service nor otherwise caused or aggravated by the Veteran's 
active duty service.

5.  Any current gouty arthritis was not manifested during 
active duty service or for many years thereafter, nor has any 
current gouty arthritis otherwise been caused or aggravated 
by the Veteran's active duty service.

6.  Any current bilateral shoulder disability was not 
manifested during active duty service or for many years 
thereafter, nor has any current bilateral shoulder disability 
otherwise been caused or aggravated by the Veteran's active 
duty service.

7.  A February 1999 RO decision denied entitlement to service 
connection for segmental dysfunction, cervical spine; the 
appellant was notified of his appellate rights, but did not 
appeal the decision.

8.  In August 2004, the appellant requested that his claim of 
entitlement to service connection for segmental dysfunction, 
cervical spine, be reopened.

9.  The evidence submitted since the February 1999 denial 
does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for segmental dysfunction, cervical spine, in any manner 
presenting a reasonable possibility of substantiating the 
Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for the Veteran's service-connected 
lumbarization, first sacral segment, with back injury, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5285 - 5295 
(effective through September 25, 2003), Diagnostic Code 5293 
(prior to September 23, 2002), Diagnostic Code 5293 
(effective from September 23, 2002, and reclassified to 5243 
effective September 26, 2003), Diagnostic Codes 5235 - 5243 
(effective September 26, 2003, including reclassification of 
Diagnostic codes 5285 - 5295) (2009).

2.  The criteria for entitlement to a compensable initial 
disability rating for the Veteran's service-connected 
scaphoid fracture, right wrist, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5214-5215 (2009).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in such service, nor is any 
current hearing loss proximately due to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.385 (2009).

4.  Any current disability manifested by nerve damage to the 
back and the left side was not incurred in or aggravated by 
the Veteran's active duty service nor is such disability 
otherwise casually related to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  Any current gouty arthritis was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have incurred in such service, nor is it 
otherwise casually related to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

6.  Any current bilateral shoulder disability was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to have incurred in such 
service, nor is it otherwise casually related to service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

7.  The February 1999 RO rating decision denying service 
connection for segmental dysfunction, cervical spine, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

8.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for segmental 
dysfunction, cervical spine.  38 U.S.C.A. § 5108, (West 
2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.

With regard to the issue of entitlement to a higher rating 
for lumbarization, first sacral segment, with back injury, 
the Veteran received VCAA notice in a letter dated in October 
2004.

A VCAA letter dated in February 2001 was sent to the Veteran 
with regard to the issues of entitlement to a higher rating 
for scaphoid fracture of the right wrist, and entitlement to 
service connection for nerve damage to the back and left 
side, gouty arthritis, and bilateral shoulder disability.

A VCAA letter dated in July 2004 was sent to the Veteran with 
regard to the issue of entitlement to service connection for 
hearing loss.

An October 2004 VCAA letter further addressed the issue of 
entitlement to a higher rating for lumbarization in addition 
to the issues of entitlement to service connection for 
hearing loss, gouty arthritis, nerve damage in back and left 
side, and bilateral shoulder disability.

VCAA letters dated in February 2005 and November 2008 were 
sent to the Veteran with regard to the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for segmental dysfunction, 
cervical spine.

These letters informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in these letters, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that, with regard to each issue 
on appeal, a letter was sent to the appellant prior to the RO 
rating decision denying the claim on appeal.  The VCAA 
notices were therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that the February 2001 VCAA letter was sent 
in connection with the Veteran's original claim of 
entitlement to service connection for scaphoid fracture, 
right wrist.  Since the issue of entitlement to an increased 
initial rating for scaphoid fracture, right wrist, is a 
downstream issue from the claim of service connection for 
that disability, additional VCAA notice is not required for 
that issue. VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the Veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, a letter sent in November 2008 provided the 
notice contemplated by Dingess.  The appellant was provided 
with notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted, and this letter explained how VA determines 
disability ratings and effective dates.  This letter was sent 
prior to the most recent RO-level readjudication addressing 
the issues on appeal, as evidenced by the August 2009 
statement of the case; the notice was therefore effectively 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In this case, the Board notes that the effectively timely 
November 2008 VCAA letter explained to the Veteran what 
constitutes 'new' evidence and what constitutes 'material' 
evidence.  Furthermore, the VCAA letter explained what new 
evidence must show in order to support to the claim.  Thus, 
the Board concludes that the Veteran has been provided with 
the type of notice contemplated by the Court in Kent and no 
additional notice is necessary.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim- the burden 
of proving harmful error must rest with the party raising the 
issue; the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).



Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded multiple VA examinations to 
evaluate his disabilities and the medical questions pertinent 
to this appeal; the pertinent VA examination reports are of 
record, featuring reports dated in June 2007 (a fee-basis 
examination report with a July 2008 addendum) and February 
2009.  The Board notes that the VA examination reports of 
record now contain sufficiently specific clinical findings 
and informed discussion of the pertinent history and features 
of the disabilities on appeal to provide probative medical 
evidence adequate for rating purposes where applicable.  The 
VA examination reports also contain medical etiology opinions 
with regard to the service connection claims on appeal; the 
presented opinions are informed by interview and inspection 
of the Veteran together with review of the claims file.

The Veteran's attorney contends, in his September 2009 
correspondence, that the February 2009 VA examination report 
"does not record that the VA examiner made his range of 
motion percentages as dictated by VA regulations."  The 
attorney suggests that "there is no showing the VA examiner 
used the required method of measurement when he recorded 
range of motion studies."  The Veteran's attorney does not 
identify any indication that incorrect methodology was 
applied by the VA medical professional, but merely cites the 
absence of a "showing" that the reported measurements were 
properly determined in accordance with cited regulations.  
There is no indication that the Veteran himself, who was 
actually present at the examination, has testified to the 
occurrence of any improper examination methodology.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the absence of clear evidence to the 
contrary, the law presumes the regularity of the government's 
administrative processes.  Jones v. West, 12 Vet. App. 98, 
100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  There is a 'presumption of regularity' under which 
it is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The Court has 
also specifically held that a statement by a claimant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in VA operations.  Id.  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.

The Board acknowledges that it is arguable that the 
presumption of administrative regularity discussed by the 
Court in the above-cited decisions has been viewed in the 
context of administrative procedures only.  However, the 
Board believes the underlying principle also applies to 
medical examinations; that is, that an assertion of 
irregularity in the examination, by itself, is not a basis 
for finding the examination to be inadequate.  Thus, the 
Board cannot agree with the contention of the Veteran's 
attorney that another remand for another VA examination is 
necessary at this time.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

I.  Lumbarization, first sacral segment, with back injury

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed.Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed.Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5291, limitation of motion of the 
dorsal (thoracic) spine is rated as 0 percent disabling when 
slight, 10 percent disabling when moderate, and 10 percent 
disabling when severe.  Additionally, under Diagnostic Code 
5285 covering fractured vertebra, 10 percent may be added to 
an evaluation for demonstrable deformity of a vertebral body.

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The terms 'mild,' 'slight,' 'moderate,' and 'severe,' are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

The amended version of the rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

A February 2009 VA examination report is of record.  The 
report discusses the Veteran's pertinent history and symptom 
complaints.  The report discusses that the Veteran describes 
"low back pain every day" that "comes and goes," with pain 
worsening from '5/10' to '9 to 10/10' when "bending, 
stooping, walking for thirty minutes or longer or standing 
for thirty minutes or longer aggravates it."  The February 
2009 report discussion contemplated the Veteran's description 
of the disability interfering with "walking, standing, 
sitting for long periods of time."  The report also 
discussed the Veteran's complaints of pain radiating down his 
left leg and that his leg "goes dead on the sides if I stand 
on or sit on it for long periods of time."  The Veteran 
denied any additional limitation with flare-ups and denied 
any urinary or fecal incontinency.

Significantly, it was noted that the Veteran reported "zero 
incapacitating episodes in the past year."  The physician's 
examination of the spine "showed normal curvature" and the 
spine was "[n]ontender on palpation" with "no deformities 
or swelling present."  Forward flexion was measured to be 
"0 to 90 degrees without pain," extension was "0 to 25 
degrees without pain."  The report shows that "[r]ight and 
left lateral flexion and rotation is 0 to 30 degrees without 
pain."  The examiner noted that "[a]ctive range of motion 
did not produce weakness, fatigue or incoordination" and 
there was "no additional loss with range of motion with 
repetitive movement times three."  The examiner went on to 
report clinically observed normal gait, deep tendon reflexes 
'1+' and equal bilaterally for the lower extremities, 
negative foot drop bilaterally, normal pinprick test, normal 
strength in upper and lower extremities, normal motor skills, 
no muscle atrophy or spasms, normal deep tendon reflexes in 
all extremities, and "no signs and symptoms of gouty 
arthritis in any joints."

The February 2009 VA examiner diagnosed "[s]acrilization 
lumbar spine first sacral segment with chronic low back 
pain" with "[n]o evidence of nerve damage to the back" and 
"no evidence of gouty arthritis."

The Board finds that this most recent VA examination report 
evaluating the Veteran's spine is highly probative and weighs 
against finding that the criteria for any rating in excess of 
20 percent is warranted.  With respect to the current 
criteria, the Board finds that the February 2009 VA 
examination report addressing the Veteran's spinal disability 
shows that forward flexion is not limited to 30 degrees or 
less nor is there ankylosis; the report presented this 
information while expressly account for functional loss due 
to DeLuca factors.  Neither does this report, including its 
documentation of the Veteran's own account of symptom 
complaints, show manifestations of incapacitating episodes of 
disc disease having a total duration of at least 4 weeks in a 
12 month period.  The Veteran did not report such 
incapacitation to the examiner, and the examiner found no 
clinical evidence of pertinent nerve damage, neurological 
symptoms, or incapacitation due to any disc disease.

With regard to the former rating criteria, the Board finds 
that the February 2009 VA examination report weighs against 
finding that the Veteran's back disability otherwise 
manifests in "severe" limitation of motion, nor does it 
manifest in "severe" intervertebral disc syndrome 
characterized by recurring attacks with only intermittent 
relief.  Additionally, the February 2009 VA examination 
report weighs against finding that the Veteran's service-
connected disability manifests in severe lumbosacral strain 
with listing of the whole spine to opposite side, loss of 
lateral motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.

Previously, an examination of the Veteran's back for VA 
disability rating purposes was conducted in June 2007.  
However, as discussed in the Board's July 2008 remand of this 
issue, the report is of limited value in this case.  The June 
2007 examination report did not address functional loss due 
to weakened movement, excess fatigability, and 
incoordination.  The June 2007 medical report shows a finding 
of 'good range of motion in all planes without pain,' and 
that the Veteran "is able to forward bend without 
difficulty."  The report does not specify quantitative 
ranges of motion to allow for clear application of the rating 
criteria nor does the report address whether any additional 
functional loss results from weakened movement, excess 
fatigability, and incoordination.  The inadequacies of the 
June 2007 VA examination report have been addressed with the 
addition of the thorough and adequate February 2009 VA 
examination report discussed above.  The Board finds that the 
June 2007 report presents no competent medical evidence to 
support the Veteran's claim that the criteria for a rating in 
excess of 20 percent is warranted for his back disability.  
None of the competent medical findings in the June 2007 
report support the claim, and the Veteran's reported 
symptomatology at that time was not substantially different 
than what was discussed and contemplated in the February 2009 
VA examination report which weighs against assignment of any 
higher rating.

A July 2008 addendum to the June 2007 VA examination report 
was prepared following the Board's July 2008 remand.  This 
addendum was authored for the purposes of documenting range 
of motion results from the June 2007 examination pertinent to 
this issue on appeal.  The addendum indicates that "range of 
motion of the lumbar spine on 6/29/07 was: forward flexion 0-
90 degrees, extension 0-5 degrees, side tilt left and right 
was 0-25 degrees, and rotation was 0-30 degrees left and 
right."  The addendum further indicates that "[t]here was 
no additional limitation of motion due to pain, fatigue, 
weakness or lack of endurance upon repetitive use."  The 
Board finds that this addendum does not provide any basis for 
finding that the criteria for a higher disability rating have 
been met, even accounting for functional limitation due to 
DeLuca factors.

The Board has considered the entirety of the pertinent 
evidence concerning the Veteran's back disability from the 
beginning of the period on appeal in the 1990's.  The Board 
finds no additional evidence that probatively contradicts the 
probative recent findings discussed above.  The medical 
documents of record that are older than the evidence 
discussed above consist of treatment reports which do not 
contradict the findings discussed above.  The older medical 
evidence does not otherwise provide specific range of motion 
measurements, nor do they otherwise indicate limitation of 
motion more severe than is presented in the detailed clinical 
measurements discussed above.  Neither does any of the older 
medical evidence indicate intervertebral disc disease or 
neurological involvement beyond what is presented in the more 
recent findings discussed above.

The Board finds that the probative weight of the evidence 
preponderates against finding that any applicable criteria 
for a disability rating in excess of 20 percent is warranted 
for lumbarization, first sacral segment, with back injury.

II.  Scaphoid fracture, right wrist

The Veteran's service-connected scaphoid fracture, right 
wrist, has been rated by the RO under the provisions of 
Diagnostic Code 5215.  Under this regulatory provision, a 10 
percent rating is warranted for dorsiflexion that is limited 
to less than 15 degrees; or palmar flexion limited in line 
with the forearm.

Pursuant to Diagnostic Code 5214, a rating of 30 percent is 
warranted for favorable ankylosis of the dominant wrist in 20 
degrees to 30 degrees of dorsiflexion.  A rating of 40 
percent is warranted for ankylosis in any other position, 
except favorable.  A rating of 50 percent is warranted for 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.

The Board finds that a compensable disability rating is not 
warranted.  There is no evidence that reflects that the 
Veteran's disability has been manifested by right wrist 
ankylosis.  Moreover, the preponderance of the probative 
evidence weighs against finding that the disability manifests 
in limitation of motion meeting the criteria for a 
compensable disability rating.

The Veteran's right wrist was found to have "extension 
limited to 30 degrees" in a June 2007 examination report 
authored for VA disability rating purposes.   Under 
Diagnostic Code 5215, the Veteran could be entitled to an 
increased rating for his right wrist disability if there is 
sufficient limitation of extension/dorsiflexion or if palmar 
flexion is sufficiently limited.  There are no explicit 
findings regarding the Veteran's palmar flexion in the June 
2007 report.  More significantly, there is no clinical 
finding addressing whether the Veteran may experience 
additional functional loss in the right wrist due to pain, 
weakened movement, excess fatigability, and incoordination.  
The Board finds that the June 2007 report does not present 
any findings indicating that any criteria for a compensable 
rating for the right wrist disability has been met.  However, 
the inadequacies of the June 2007 examination report with 
regard to addressing functional loss or palmar flexion raised 
a need for a new VA examination to evaluate the disability, 
as explained in the Board's July 2008 remand.

Following the Board's July 2008 remand, a July 2008 addendum 
to the June 2007 examination report was authored for the 
purpose of documenting more pertinent range of motion 
information.  Most of the information presented in the 
addendum referred to features of other disabilities on 
appeal.  However, the Board notes that the July 2008 addendum 
indicated that "[t]here was no additional limitation of 
motion due to pain fatigue, weakness, or lack of endurance 
upon repetitive use in the ... right wrist."  This addendum to 
the June 2007 report does not provide any basis for finding 
that the criteria for a higher disability rating have been 
met.

A February 2009 VA examination report is now of record.  The 
report discusses the Veteran's pertinent history and symptom 
complaints.  The Veteran's account of current symptoms 
featured "occasional pains" which caused him to wear "a 
brace at times when it bothers him...."  The Veteran described 
"no swelling, no numbness."  The Veteran further described 
that "[r]epetitive movement seems to aggravate it," but 
there was "no additional limitation with flare-ups" and it 
"did not interfere with daily activities."

Physical examination revealed a "normal appearing wrist" 
with "no deformities, no swelling, no palpable tenderness."  
Examination revealed "[d]orsiflexion of 0 to 60 degrees 
without pain," "volar flexion 0 to 75 degrees without 
pain," "radial deviation 0 to 15 degrees without pain," 
"ulnar deviation 0 to 40 degrees without pain."  
Additionally, the examiner noted that clinical testing 
revealed "[n]o additional loss [of] range of motion with 
repetitive movement times three."  The examining physician 
diagnosed "[r]ight wrist fractures scaphoid no residual no 
complaints.  Xrays today shows non healed incomplete fx of 
pisiform bone and questionable fx of hamate bone."

These February 2009 VA examination findings clearly 
demonstrate that the Veteran's wrist is not ankylosed.  
Moreover, the report shows that dorsiflexion is not limited 
to less than 15 degrees nor is palmar flexion limited in line 
with the forearm, including with consideration of functional 
limitation following repetitive motion and pain.  Therefore, 
the evidence weighs against finding that any criteria for an 
increased disability rating has been met.

The Board finds no additional evidence that probatively 
contradicts the findings discussed above or otherwise 
presents sufficiently specific medical findings regarding the 
right wrist disability to demonstrate entitlement to a higher 
disability rating in this case.

III.  Conclusions Regarding Appeals for Increased Ratings

In this decision, the Board has found that the recent VA 
examination reports of record are highly probative evidence 
with regard to identifying and evaluating the clinical 
manifestations of the disabilities on appeal pertinent to the 
applicable rating criteria.  The reports specifically 
document and address the Veteran's symptom complaints, 
document pertinent clinical findings and test results, and 
present a competent medical examiner's assessment of the 
disabilities informed by direct interview and medical 
inspection of the Veteran together with consideration of the 
medical history.  The available medical evidence now of 
record also addresses functional limitation due to DeLuca 
factors, permitting proper rating consideration by the Board 
at this time.
 
The Board has reviewed the entirety of the evidence of 
record, including additional medical treatment records.  The 
Board finds that there is no other evidence of record 
probatively contradicting the findings discussed above, nor 
does any of the evidence of record otherwise probatively show 
that the criteria for any increased ratings are met in this 
case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disabilities on appeal have been 
more severe than the assigned disability ratings reflect.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Board has carefully considered the Veteran's contentions 
and testimony; the Veteran primarily asserts that his back 
and wrist disabilities result in more impairment than is 
reflected by the currently assigned ratings.  The medical 
evidence of record documents that the Veteran complains of 
increased symptomatology associated with repetitive motion, 
pain, and fatigability.  The Board finds that the Veteran's 
testimony regarding his symptoms are credible and competent; 
the Board has considered this testimony carefully.  However, 
the competent medical evidence offering detailed specific 
measurements and specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the disabilities on appeal for rating purposes; 
the February 2009 VA examination reports specifically address 
limitation due to pain and repetitive motion and permits 
application of the applicable rating criteria to the 
quantitative clinical test results.  The lay testimony has 
been considered together with the probative medical evidence 
clinically evaluating the severity of the disabilities on 
appeal.  The preponderance of the most probative evidence 
does not support assignment of any increased rating in this 
case.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any increased 
ratings in this appeal.  To that extent, where the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply and the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record 
describe impact of the service-connected disabilities which 
might be understood to interfere with the Veteran's general 
ability to function, including work function.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disabilities.  For these reasons, referral for 
extraschedular consideration is not warranted.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis and 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection is also warranted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

I.  Hearing Loss

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease." 38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  
Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

The audiological evaluation at the Veteran's June 1967 
entrance examination report shows the following puretone 
thresholds, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
X
0 (5)
LEFT
5 (20)
5 (15)
5 (15)
X
50 (55)

The Board notes that the report of the Veteran's entrance 
examination in 1967 suggests the existence of decreased 
hearing acuity, at least in the left ear, and defective 
hearing was expressly noted in the summary of defects and 
diagnoses.  Audiometric testing results on the entrance 
examination report clearly show hearing loss disability for 
VA purposes in the left ear.  The Board therefore finds that 
hearing loss disability was in fact noted at the time of 
entry into service, at least with regard to the left ear.  
Therefore, the presumption of soundness does not apply, and 
service connection may not be granted on the basis of in-
service causation of hearing loss, at least with regard to 
the left ear.  

The Board notes that the September 2007 Court memorandum 
decision in this case directs attention to the difference in 
the audiological testing results in the right ear versus the 
left ear; the Court also directs attention to the difference 
in testing results from the beginning versus the conclusion 
of the Veteran's service.  The Board notes that the Veteran's 
service entrance examination results do not show hearing loss 
disability meeting the 38 C.F.R. § 3.385 standard in the 
right ear; such disability is only clearly shown in the left 
ear.  Thus, the Board presumes that the Veteran's right ear 
hearing acuity was effectively sound at entrance to service 
to the extent shown by the entrance examination report; right 
ear hearing loss disability is not shown at entrance.

In any event, however, the probative weight of the evidence 
is against finding that any hearing loss was caused or 
aggravated during service.

The audiological evaluation at the Veteran's May 1970 
separation examination report shows the following puretone 
thresholds, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
-5
-10
X
20
LEFT
10
10
0
X
20

The Board notes that neither ear's hearing threshold met the 
criteria for hearing loss disability for VA purposes at 
separation.  In fact, the Board notes that these numbers 
actually suggest that the Veteran's hearing acuity improved 
in 7 of the 8 frequencies tested.  This clearly is not 
indicative of causation or permanent aggravation of any 
hearing loss disability during service, and presents no 
support for the Veteran's claim.

The May 1970 service separation examination report shows that 
the Veteran denied hearing loss at that time.  Additionally, 
no hearing loss was reported at the time of a VA examination 
in November 1970, just a few months after discharge from 
service.  In light of the above, there is no contemporaneous 
evidence of causation of hearing loss disability nor any 
increase in severity of any hearing loss disability during 
service or shortly thereafter.

Moreover, the service treatment records were reviewed by a VA 
audiology specialist in February 2009 and interpreted to show 
that his "hearing was within normal limits for both ears at 
separation as documented on his separation physical in 1970 
and he reported no hearing loss at that time."  The February 
2009 VA audiology examination report shows that the Veteran 
currently suffers from "substantial hearing loss" in both 
ears.  The February 2009 report explains the specialist's 
competent conclusion, informed by review of the claims file 
and consideration of the Veteran's own account of post-
service noise exposure, that the Veteran's "substantial 
hearing loss apparently occurred after his military 
separation over 38 years ago and is not the result of his 
military noise exposure."

There is no other competent medical opinion of record 
contradicting the medical analysis of the February 2009 
audiology examination report.  No competent medical evidence 
suggests any basis for causally relating the Veteran's 
hearing loss to his military service nor does any other 
medical opinion suggest any basis for finding in-service 
permanent aggravation of any pre-existing hearing loss.  The 
Board has also considered the Veteran's lay testimony, but as 
discussed in more detail below the Board finds that the most 
probative evidence in this case is presented by the competent 
VA medical opinion addressing the key medical questions 
pertinent to this issue.  The Board finds that the 
preponderance of the probative evidence weighs against 
finding entitlement to service connection for hearing loss on 
a direct basis.

The Board notes that the Veteran himself has indicated, in 
several items of correspondence, that his hearing loss 
disability had its first noticeable onset many years after 
his separation from service.  In this regard, the Veteran has 
alternately advanced two different theories of entitlement to 
service connection.  One theory, that onset of hearing loss 
was a delayed manifestation of damage done from noise 
exposure during service, is contrary to the most probative 
evidence as just discussed above.  The Veteran's other 
theory, however, is that his hearing loss disability is 
etiologically related, causally or through aggravation, to 
his cervical spine disability.  In this regard the Veteran 
suggests that surgery to address his cervical spine 
disability resulted in a decrease to his hearing acuity.

However, service connection is not in effect for a cervical 
spine disability.  Thus, to the extent that service 
connection must be considered for hearing loss on a secondary 
basis with regard to cervical spine disability, service-
connection on this secondary basis is barred as a matter of 
law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

II.  Nerve Damage to Back/Left Side, Gouty Arthritis, 
Shoulder Disability

The Veteran claims entitlement to service connection for 
nerve damage to his back and left side, for gouty arthritis, 
and for bilateral shoulder disability.  In some statements, 
the Veteran indicates that some of these disabilities may 
have pre-existed service but were aggravated during service.  
The Board finds that none of these claimed disabilities were 
noted on the Veteran' service entrance examination, and thus 
presumes that the Veteran was sound in these pertinent 
respects upon entrance to service.  Such a finding favors the 
Veteran, since any evidence of manifestation of a pertinent 
chronic disability during service may be considered 
supportive of incurrence of the disability during service.  
However, the Board finds that the probative weight of the 
evidence preponderates against the Veteran's claims.

The Board notes that service treatment records do not show 
any treatment for nerve damage to the back or left side, 
gouty arthritis, or shoulder problems.  The Board observes 
that the Veteran fell from a bunk in April 1968, but service 
treatment records show no suggestion of resultant nerve 
damage, shoulder disability, or pertinent injury to his left 
side.  At the time of his discharge examination in May 1970, 
the Veteran expressly denied any arthritis and denied any 
painful or 'trick' shoulder.  The Veteran's May 1970 
separation examination report is negative for any 
neurological deficit, any arthritis, and any shoulder 
impairment; the spine, upper extremities, and neurological 
system were reported by examiners to be clinically normal.  
In sum, there is no supporting evidence to show that any of 
these disorders were manifested during service.  The negative 
service treatment records are probative contemporaneous 
evidence which strongly suggest that neither the Veteran nor 
trained medical professionals believed that he manifested any 
of these claimed disabilities during service. 

There is also no evidence of shoulder problems, gouty 
arthritis, or back and left-side nerve damage in the one year 
period following discharge from active duty service.  In 
fact, there is no evidence of any of the claimed disabilities 
until several decades after service.  Such a lengthy period 
following service without evidence of complaint or treatment 
related to these claimed disabilities weighs against the 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A November 1970 VA examination report shows that the Veteran 
underwent a thorough neurological examination which showed no 
abnormalities.  Additionally, no abnormalities were noted 
upon examination of the back and the upper and lower 
extremities.

There are treatment notes showing that the Veteran reported 
taking medication for gouty arthritis.  In regards to the 
Veteran's claim for service connection for a neurological 
deficit of the back and left side, the treatment records from 
1990 to present do show complaints of left side numbness and 
possible diagnosis of compression neuropathy in October 1997.  
Additionally, an examination report from January 1998 appears 
to show sensory loss with no motor involvement and no 
myelopathy.  As for the Veteran's claim of entitlement to 
service connection for a bilateral shoulder disability, the 
Board notes that there are some complaints of shoulder pain 
in the Veteran's private medical records, but there is no 
medical evidence suggesting any nexus to service.  In short, 
there is no competent evidence in the record relating any 
shoulder disability, back and neck nerve disability, or gouty 
arthritis disability to the Veteran's active service from 
June 1967 to June 1970.

In compliance with the Board's July 2008 remand and the 
Court's September 2007 decision, VA examinations were 
conducted in February 2009 to develop evidence in this claim 
to address these service connection issues.

With regard to the claimed nerve damage, the February 2009 VA 
examination report discusses that "[n]othing is found in 
service medical record," explaining that there was found 
"no treatment for this condition."  Informed by review of 
the claims file, the examiner found "[n]euro exam was 
completely negative in the past."  The examiner acknowledged 
the Veteran's description of "tingling in his left arm and 
left leg for several years," "daily and constant occasional 
leg pain," "he drops things easily in the left arm," and 
"[h]e denies weakness of the left leg but weakness left 
arm" with "no other symptoms."  The examiner conducted a 
physical inspection of the Veteran based upon this described 
symptomatology.  The examiner found that the clinical test 
results including evaluation of strength and reflexes 
revealed "[n]o evidence of nerve damage to the back or left 
side...."  In any event, the examiner concluded that the 
complaints of nerve damage to the back or left side are 
"less likely than not related to or caused or aggravated by 
the military."  The examiner again cited that there was 
"[n]othing found on SMRs concerning nerve damage."

With regard to the claimed gouty arthritis, the examiner 
noted "[n]o treatment for gouty arthritis in the service 
medical records."  The examiner did observe that the Veteran 
"was diagnosed with gout in 1997 not related to military."  
The examiner further discussed that "he is on no medication 
for gout now," but "takes aspirin as needed."  The 
examiner found that the clinical test results revealed "[n]o 
evidence of gouty arthritis."  In any event, the examiner 
concluded that any history of gout in this Veteran was "less 
likely than not ... related to or aggravated by military since 
there are no records of him having gouty arthritis in the 
military."

With regard to the claimed bilateral shoulder disability, the 
examiner noted on physical inspection that there were "no 
deformities, no swelling, no palpable tenderness."  The 
examiner found no pain on active range of motion testing nor 
any weakness, fatigue or incoordination during such testing.  
The examiner found normal strength in both upper extremities.  
The examiner's diagnostic and etiological conclusions were: 
"Bilateral shoulder sprains with no evidence of shoulder 
conditions in the military so it is less likely than not 
related to military or aggravated by military.  Nothing found 
in SMRs concerning shoulders."

The February 2009 VA examination report thus weighs against 
finding that any of these claimed disabilities have any 
medical etiological relationship to the Veteran's military 
service.  The probative negative etiology opinions of this 
February 2009 VA examination report together with the 
negative findings in the contemporaneous service treatment 
records and the lengthy period following service without 
documented pertinent manifestations create a preponderance of 
probative evidence against these claims.

III.  Service Connection Conclusions

In this decision, the Board has found that the recent VA 
examination report of record is highly probative evidence 
with regard to nature and etiology of the claimed 
disabilities for which service connection is sought.  The 
report specifically documents and addresses the Veteran's 
symptom complaints, discusses the documented medical history 
in the claims file, and presents a competent medical 
examiner's assessment of the nature and etiology of these 
claimed disabilities to the extent pertinent to the claims.  
The VA examination report is informed by direct interview and 
medical inspection of the Veteran together with review of the 
claims file; the report cites clinical results and documented 
medical history to provide adequate rationale for the 
conclusions presented.

The Board has reviewed the entirety of the evidence of 
record, including additional medical treatment records.  The 
Board finds that there is no other evidence of record 
probatively contradicting the findings discussed above, nor 
does any of the evidence of record otherwise probatively show 
a basis for finding entitlement to service connection in this 
case.

The Board acknowledges and has considered the Veteran's lay 
testimony with regard to his belief that the claimed 
disabilities were caused or aggravated by his military 
service.  As a layperson, the Veteran is not competent to 
provide an opinion requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit 
determined that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue.

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced certain symptoms 
which may be related to the claimed disabilities on appeal.  
However, the Veteran is not competent to establish a 
specialized medical diagnosis or etiology for hearing loss 
disability (involving measurement and interpretation of 
specific audiometric thresholds), nerve damage, or gouty 
arthritis.  Moreover, while the Veteran is competent to 
describe bilateral shoulder problems, contemporaneous service 
treatment records (showing no pertinent complaints) and a VA 
medical specialist's negative etiological opinion are more 
probative with regard to the medical question of whether such 
disability is related to military service.  Moreover, 
contemporaneous service treatment records showing no 
indication of nerve damage or gouty arthritis during service, 
the absence of contemporaneous evidence of these disabilities 
for many years following service, and competent VA medical 
opinions finding that such disabilities were not caused or 
aggravated during military service are also more probative 
than the Veteran's current lay testimony with regard to his 
recalled experiences.  The Board also notes, with regard to 
hearing loss, that the May 1970 service separation 
examination report shows he denied hearing loss at that time; 
this contradicts any subsequent suggestion that the Veteran 
recalled experiencing hearing loss during service.  A 
November 1970 VA examination report also contains no 
suggestion of complaints of hearing loss.  A VA audiological 
specialist has determined, uncontradicted by any other 
competent medical evidence of record, that the documented 
facts in the Veteran's medical history make it unlikely that 
any hearing  loss disability was caused or aggravated during 
service.  Even considering the Veteran's lay testimony with 
regard to the matters it is competent to address, the most 
probative evidence weighs against the claims of entitlement 
to service connection in this case.

Competent medical evidence is required to establish an 
etiological nexus between military service and a currently 
diagnosed disability.  In this case, the Board finds that 
there is no medical evidence of record that suggests any such 
nexus.

The Board concludes that the preponderance of the evidence is 
against the Veteran's service connection claims for hearing 
loss, nerve disability of the back and left side, bilateral 
shoulders disability, and gouty arthritis.  Since the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
claims are denied.



New and Material Evidence

In a February 1999 decision, the RO denied the Veteran's 
claim of entitlement to service connection for segmental 
dysfunction, cervical spine.  In arriving at this decision, 
the RO reviewed the Veteran's application, service treatment 
records, and post-service medical records, to find that 
"[e]vidence received in connection with this claim fails to 
establish any relationship between segmental dysfunction, 
cervical spine and any disease or injury during military 
service."  The appellant was informed of his appellate 
rights in connection with this February 1999 denial, but he 
never filed a timely notice of disagreement with the 
decision.

The Board acknowledges that the Veteran's attorney has 
contended, including as explained in a December 2008 
statement, that the RO has incorrectly framed this issue as a 
petition to reopen a previously denied claimed.  In this 
regard, the Veteran's attorney contends that the Veteran 
appealed the February 1999 denial with a notice of 
disagreement but was never issued a statement of the case 
with regard to the cervical spine issue.  The Board notes, 
however, that the Veteran's April 1999 notice of disagreement 
specifically addressed other issues in the February 1999 RO 
rating decision (seeking revision of an effective date and a 
disability rating assigned).  The RO issued a statement of 
the case addressing the notice of disagreement in July 1999, 
and the Veteran made no timely indication that he wished to 
expand his April 1999 notice of disagreement to further 
address the issue of entitlement to service connection for a 
cervical spine disability.

The February 1999 denial of service connection for a cervical 
spine disability therefore became final.  38 U.S.C.A. 
§ 7105(c).  Claims which are the subject of prior final 
determinations may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir. 
1998).

The Board additionally acknowledges that the Veteran's 
attorney has alternatively argued, including as explained in 
his December 2008 correspondence, that the current claim of 
entitlement to service connection for a cervical spine 
disability is not the same service connection issue as was 
denied in the February 1999 RO decision.  In that regard, the 
Veteran's attorney argues "[t]he February 1999 rating 
considers a claim described as service connection for 
segmental dysfunction, cervical spine (claimed as nerve 
damage left side, left arm).  This is a different description 
than the claim submitted on June 14 and June 18, 2008.  Under 
these circumstances, no new and material evidence is 
required."  The Board observes that the cervical spine issue 
currently on appeal does not arise from any June 2008 claim, 
but rather arises from an August 2004 claim in which the 
Veteran referred to a neck disability featuring "ruptured 
disk" that was "due to old injury that was making my left 
arm tingle and become numb."  That claim, in the Board's 
view, was previously addressed by the February 1999 RO rating 
decision denying service connection for "segmental 
dysfunction, cervical spine (claimed as nerve damage left 
side, left arm)."  Moreover, the February 1999 RO rating 
decision contemplated whether service connection was 
warranted for any diagnosed cervical spine disability.  The 
Board finds that the Veteran's claim on appeal for 
entitlement to service connection for a cervical spine 
disability is a petition to reopen a previously denied claim 
on the same issue.

In August 2004, the appellant submitted a request to reopen 
the claim of entitlement to service connection for a cervical 
spine disability.  In a December 2006 rating decision, the RO 
denied the petition to reopen; the present appeal ensued.  In 
any event, the Board is not bound by the RO determination and 
must nevertheless consider whether new and material evidence 
has been received to reopen the claim.  Jackson v. Principi, 
265 F.3d 1366 (Fed.Cir. 2001).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The February 1999  RO rating decision is 
the most recent final disallowance of the claim involving 
entitlement to service connection for cervical spine 
disability.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2004, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's attorney has cited the June 2007 VA examination 
report authored by a Dr. Potter as constituting new and 
material evidence sufficient to reopen this claim.  In his 
December 2008 correspondence, the Veteran's attorney argued 
"[e]ven assuming for argument sake that the cervical spine 
claim denied in February 1999 is the same claim as now 
presented, there is new and material evidence found in the 
report by Dr. Potter which justifies further development of 
the claim or reopening of that claim if ultimately deemed to 
have become final."

Following careful review of the June 2007 VA examination 
report by Dr. Potter, the Board is unable to find new and 
material evidence therein to reopen this claim.  The report 
documents the Veteran's current complaints of cervical spine 
disability, describes clinical details of a current cervical 
spine disability, and documents the Veteran's belief that his 
cervical spine disability results from his military service.  
At the time of the prior final denial, the evidence of record 
already established a current cervical spine disability and 
that the Veteran believed the disability was related to 
military service.  The February 1999 prior denial found that 
the evidence lacked any indication of in-service incurrence 
or otherwise any medical etiological relationship between any 
cervical spine disability and military service.  The June 
2007 VA examination report cited by the Veteran's attorney 
does not present any competent etiology opinion linking 
current cervical spine disability to service, nor does it 
provide any new clinical detail presenting a reasonable 
possibility of demonstrating entitlement to service 
connection.

The Board concludes that the June 2007 VA examination report 
does not present new and material evidence sufficient to 
reopen this claim.  It does not tend to establish any 
unestablished fact necessary to substantiate the claim and 
presents no reasonable possibility of substantiating the 
claim.

The Board's review of all of the evidence added to the record 
since the prior final denial further reveals no evidence that 
otherwise indicates a medial etiological relationship between 
a current cervical spine disability and the Veteran's 
military service.  The Veteran and his attorney have not 
identified any other evidence relating to any unestablished 
fact necessary to substantiate the claim in a manner that 
raises a reasonable possibility of substantiating the claim.  
The Board observes that a November 2002 record of a private 
neurological consultation discusses symptoms associated with 
a cervical spine disability and discusses treatment options.  
However, the existence of a cervical spine disability is not 
an unestablished fact and this report presents no suggestion 
of an etiological link to service.  The report's discussion 
does not provide any new clinical detail presenting a 
reasonable possibility of demonstrating entitlement to 
service connection.

None of the new evidence presents any new suggestion that a 
current cervical spine disability manifested during service, 
within any presumptive period following service, or is 
otherwise etiologically related to his military service.  No 
other evidence pertinent to a deficiency in the claim of 
service connection for cervical spine disability has been 
received and, thus, the Board is unable to find that new and 
material evidence has been submitted sufficient to reopen 
this claim.

The record continues to lack competent medical evidence 
showing that cervical spine disability manifested during 
service, during any presumptive period following service, or 
is otherwise due to service.  None of the documents added to 
the record since the prior final denial of this issue is new 
and material under the applicable law.  The newly submitted 
evidence presents no reasonable possibility of substantiating 
the claim.  Thus, the claim is not reopened.  38 C.F.R. 
§ 3.156(a).  As the claim has not been reopened, the Board 
may not consider the merits of the claim under applicable 
laws and regulations pertaining to service connection.


ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


